Citation Nr: 1235302	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  11-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's current health problems including pneumonia, right-sided empyema, left vocal cord paralysis, polyneuropathy, septic shock, blood clots, memory loss and bilateral tremors (attributed to Guillain-Barre syndrome with associated sequel of focal demyelination, or central pontine myelinolysis, or chronic inflammatory demyelinating polyradiculoneuropathy (CIDP)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The Veteran had active service from September 1978 to September 1982.

This matter arises before the Board of Veterans' Appeals (Board or BVA) from a January 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  This case was previously before the Board in August 2012 and remanded for additional development and readjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that the development requested in its August 2012 remand has not been completely performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand.  

In this case, the Veteran's claim file, including the computerized electronic Virtual VA file, is not complete for appellate review at this time.  Despite the Board Remand directing the AMC/RO to obtain copies of clinical records from Manatee Memorial Hospital, there is no indication that the AMC/RO ever specifically requested such records.  While some clinical records from this facility were referenced in the most recent August 2012 VA examination report, the actual records are not included in the claims file.  

In addition, review of the Veteran's Virtual VA folder shows that treatment records from the Bay Pines VA Medical Center dated November 28, 2009 and November 30, 2009, cite to "scanned documents" that are attached to the treatment records and can be viewed in Vista Imaging.  However, these "scanned documents" are also not found in the claims file and the Board does not have access to Vista Imaging.  It is also unclear if these scanned documents include the records from Manatee Memorial Hospital.

The Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)  Therefore, a remand is required for the AMC/RO to obtain and associate with the claims file all of the Veteran's clinical records from the Manatee Memorial Hospital as directed to do so by the earlier Remand.  The AMC/RO should also ensure that the actual "scanned documents" noted on the November 28, 2009 and November 30, 2009 entries are associated with the Veteran's claims file and/or Virtual VA file.  

Additionally, it appears that there are other reasons for remanding the case.  

As noted in the previous Remand, medical opinions dated in February 2011 and March 2012, show that a VA neurologist concluded that it was more likely than not, that the Veteran's demyelination was associated with the flu vaccination.  The neurologist cited to samples from literature discussing the association between influenza vaccination and the development of neurological adverse effects, such as those suffered by the Veteran concluding that this causative adverse effect may apply in his case within a reasonable degree of medical certainty.  

Pursuant to the Board's Remand, the Veteran underwent a VA examination in August 2012 for the specific purpose of obtaining an opinion as to whether the Veteran had adverse neurological effects, including Guillan-Barre syndrome, as a complication of the flu vaccine administered in November 2009.  Following a review of the claims folder and an examination of the Veteran, the examiner concluded the Veteran did not develop Guillain-Barre syndrome, or other neurological disorder, including central pontine myelinolysis and CIDP, as a complication of the influenza vaccine administered on November 10, 2009 as they were not shown in the medical literature to be associated with administration of the flu vaccine.  

While the VA examiner did not list and discuss every relevant piece of evidence in the medical records, a review of the examination report shows that she did indicate review the claims file.  However because she failed to even acknowledge the medical literature cited to by the March 2012 VA neurologist the examination report is not entirely responsive to the Remand order and is inadequate.  The Board finds that some explanation of the August 2012 opinion in that regard is required to permit a proper weighing of the evidence.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claims folder should be returned to the examiner who conducted the August 2012 VA examination for an addendum.  In rendering this opinion, the examiner is asked to comment on the medical literature provided by the March 2012 VA neurologist and indicate whether the Veteran's situation is related to or differs from it. 

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms from the Veteran, the AMC/RO should obtain medical records from Manatee Memorial Hospital dated in November 2009.  These records should include, but are not limited to: the discharge summary, consultation reports, progress notes, radiological reports, medication orders, nursing notes, and any follow-up reports.

The AMC/RO should also obtain and associate with the record the "scanned documents" that are cited to in the November 28, 2009 and the November 30, 2009 treatment records from the Bay Pines VA Medical Center and are found in Vista Imaging.

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  The Veteran's claims file should be returned (if possible to the VA physician who examined him in August 2012, if not to another VA physician who will have an opportunity to review the complete file) for a more detailed and responsive opinion regarding the etiology of any diagnosed neurological disorder, including Guillain-Barre syndrome, central pontine myelinolysis, and CIDP.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  The examination report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

The examiner must specifically comment on the March 2012 VA examination report in which the examiner stated that according to various medical literature (discussing the association between influenza vaccination and the development of neurological adverse effects), it was more likely than not, that the Veteran's demyelination was associated with the flu vaccination.  The examiner must also comment on the medical literature cited in that opinion (expressing agreement or disagreement with the foregoing evidence, and explain in full the rationale for such agreement/disagreement). 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  

3.  Also, to help avoid future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is incomplete, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the September 2012 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

